a -O
are Case 8:20-cv-01066-TDC Doctiment 16" Filed°68/21/20 Page 1 of 2

Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 41 of 62

AQ 446 (Rov. 06/12) Sunsinons ita Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
Plaintifis:
v. Civil Action No. TDC-20-1066

SCORNEDLOVE.COM, et al.

ee eee eee tee eee ee

Defendants}
SUMMONS IN A CIVIL ACTION

Te: Mefendant'’s name and address) SCORNEDLOVE.COM
Domain Registrar of Record - TUCOWS INC
ATT: Paul Karxas/Designated Agent
96 Mowat Ave,
Toronto, M6K3M1 Canada

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States deseribed in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a mation under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

<< Di
<3 Dis, >
Li

   

CLERK OF COURT

pate: 6/16/2020

Signature of Clert or Deputy Clerk

https://outlook.live.com/mail/0/deeplink?version=2020081704.08&popoutv2=1 1/2
— Case 8:20-cv-01066-TDC Docularee* lett 821/20 Page 2 of 2

US District Court Case No.: 8:20-CV-01066-TDC SCORNEDLOVE.COM

Obadiah ke <obadiah_ke@hotmail.com>
Thu 8/20/2020 4:56 PM

To: whois+scornedlove.com@njal.la <whois+scornedlove.com@njal.la>; admin+scornedlove.com@njal.la
<admin+scornedlove.com@njal.la>
Ce: Paul K (Compliance) <legal@tucows.com>; paul@tucows.com <paul@tucows.com>

@ 4 attachments (13 MB)

Case Management Order 8-20-CV-01066-TDC.pdf; US District Court - Defamation Complaint - 7_31_2020_Amended.pdf;
SCORNEDLOVE_COM - Cert of Service - Aug2020.pdf, Court Summon - scornedlove_com.jpg;

Dear SCORNEDLOVE.COM ,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 41 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT - Amended on July 31, 2020

CERTIFICATE OF SERVICE

On 08/14/2020, the Plaintiff learned from the Domain Registrar of Record TUCOWS INC that the official email for
SCORNEDLOVE.COM is whois+scornedlove.com@njal.la . Initially, SCORNEDLOVE.COM was served the above
Court Summon through their Registrar of Record TUCOWS INC on 07/24/2020. So, this follow-up Summon is
redundant to ensure SCORNEDLOVE.COM responds to the Court and the Plaintiff appropriately.

Copied: TUCOWS INC (legal@tucows.com, paul@tucows.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

August 20, 2020

https://outlook.live.com/mail/0/deeplink?version=2020081704.08&popoutv2=1
